Title: From Thomas Jefferson to John McAllister, 6 December 1806
From: Jefferson, Thomas
To: McAllister, John


                        
                            Sir
                            
                            Washington Dec. 6. 06.
                        
                        I recieved safely the spectacles & glasses you were so kind as to send me by mr Mackie, and now inclose
                            you a 20. Dollar bill of the bank of the US. the amount of their cost. the smallest pair of spectacles I am charmed with;
                            they answer perfectly my wish. the other pair with double glasses I have not yet had time to try sufficiently and get them
                            to fit my eye exactly. I have no doubt they also will answer my expectation. accept my salutations & best wishes
                        
                            Th: Jefferson
                            
                        
                    